                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  OGD EQUIPMENT CO. d/b/a OVERHEAD                        §
  GARAGE DOOR, LLC,                                       §
                                                          §
          Plaintiff,                                      §
                                                          § Civil Action No.: 4:17-cv-00898-ALM-KPJ
  v.                                                      §
                                                          §
  OVERHEAD DOOR CORPORATION and                           §
  OVERHEAD DOOR COMPANY OF                                §
  LUBBOCK, INC.,                                          §
                                                          §
          Defendants.
                          MEMORANDUM OPINION AND ORDER

       On October 25, 2019, the Court issued an Order regarding Defendant Overhead Door

Corporation’s (“Overhead”) privilege log after holding a telephonic hearing with the parties (the

“Hearing”). See Dkt. 184. On October 28, 2019, Defendant Overhead filed its Motion to

Reconsider, and Objection to, the Magistrate Judge’s Memorandum Opinion and Order Regarding

Privilege Logs (“Motion to Reconsider”) (Dkts. 195). On October 30, 2019, Overhead filed an

Amended Motion to Reconsider (Dkt. 198). The Court has reviewed the Motions to Reconsider

and hereby issues this Order to clarify the October 25, 2019, Order.

                                     I.      BACKGROUND

       The Hearing was the fourth telephonic hearing the Court has held to address discovery

disputes in this case since July 2019. See Dkts. 76, 146, 164, 182. Since the Court does not allow

parties in any case to file motions to compel without leave, the Court allows parties to address their

positions on discovery matters during telephonic hearings. See Dkt. 74. Only if the Court feels that

written briefing is required to resolve the dispute may parties file any motions or briefing

addressing discovery matters. See id. Despite knowing this procedure—and using it to address
numerous discovery disputes in this Court—Overhead argues in the Motion to Reconsider that the

Court entered the Order “without any motion, briefing, or evidence.” Dkt. 198 at 1.

        As noted in the Court’s October 25, 2019, Order, the Court has expended significant time

and resources on this case over the course of almost two years since it was filed on December 29,

2017. See Dkt. 1. Pursuant to the Court’s September 24, 2019, Order, all discovery was to be

completed by October 25, 2019. See Dkt. 150. Further, this case is set for a Final Pretrial

Conference on December 6, 2019, and trial in January 2020. See Dkt. 96.

                                II.      DEFICIENT PRIVILEGE LOG

        At the Hearing, Overhead’s counsel acknowledged their privilege log contains

nonprivileged documents and needs additional information to comply with the Federal Rules.

Overhead cannot on one hand refuse to participate in meaningful discovery (See e.g., Dkts. 166,

170) and then complain when it is put to proof by the Court on its admittedly overbroad designation

of privileged materials in efforts to further delay discovery, the resolution of pending motions, and

preparation for trial. Therefore, as detailed below, the Court orders the following:

        •    Defendants shall revise their privilege log such that it is fully compliant with Federal

             Rule of Civil Procedure 26(b)(5), and produce the revised log to OGD by Friday,

             November 1, 2019, at 12:00 p.m. While Overhead argues that it served its privilege

             log in a timely fashion, Overhead admits that when a privilege log is inadequate—as is

             the case here—an appropriate remedy is to require a supplemental privilege log. See

             Dkt. 198 at 4. As OGD is required to respond to Defendants’ Motion for Partial

             Summary Judgment (Dkt. 104) by November 6, 2019,1 the deadline set by the Court to

             provide an updated privilege is necessary so that all relevant nonprivileged documents


1
 This response deadline was extended multiple times, with this final deadline resulting from OGD’s Request for
Rule 56(d) relief. See Dkts. 123, 146, 150, 170.

                                                        2
             are exchanged before OGD must respond. See Dkt. 150. If Overhead needs an

             extension of time to revise its privilege log, Overhead may file a motion proposing a

             later but reasonable extension of time to do so.

         •   Lead counsel for Overhead shall file an affidavit with the Court certifying that the

             revised privilege log complies with Federal Rule of Civil Procedure 26(b)(5), and that

             lead counsel has assured himself that all documents listed on the revised privilege log

             are in fact privileged and can attest to the Court that all such documents are privileged

             by Friday, November 1, 2019, at 12:00 p.m.2 This affidavit is to ensure to the Court

             that lead counsel is involved in the designation of privilege and has a good faith basis

             for such designation. As stated in Eastern District of Texas Local Rule CV-11(a), lead

             counsel is “responsible in that action for the party.” Local Rule CV-11(a)(2). The

             pattern of delay by Defendants on discovery matters has occasioned this requirement

             to expedite this matter toward trial and to narrow any basis for disputes. If Overhead

             needs an extension to revise its privilege log and prepare this affidavit, Overhead may

             file a motion proposing a later but reasonable extension of time to do so.

         •   Defendants shall produce any documents removed from the current privilege log by

             Friday, November 1, 2019, at 5:00 p.m. Overhead argues that “the mere fact that

             [Overhead] removes a document from a privilege log . . . should not amount to a waiver

             of any objection that [Overhead] maintains to the document’s production (e.g. it is both

             irrelevant and privileged).” Dkt. 198 at 5. However, under the Federal Rules, parties

             are only required to list withheld materials with “information otherwise discoverable”



2
  Overhead argues that it had “neither notice nor an opportunity to be heard” on the October 25, 2019, Order’s
requirement that lead counsel file this affidavit. See Dkt. 198 at 3. However, the Court specifically advised counsel
that it intended to order this affidavit at the Hearing, and no objection was voiced. See Dkt. 182.

                                                          3
           on privilege logs. Fed. R. Civ. P. 26(b)(5) (emphasis added). Irrelevant documents do

           not fall within the scope of permissible discovery. See id. at 26(b)(1). If Overhead

           objects to the documents on a basis other than privilege or relevance, the Court will

           allow Overhead to maintain that objection. If Overhead needs an extension of time to

           produce removed documents, Overhead may file a motion proposing a later but

           reasonable extension of time to do so.

       •   Defendants shall prepare a set of all privileged documents listed on the revised privilege

           log with language that makes the document privileged highlighted by Monday,

           November 4, 2019, at 5:00 p.m. Overhead notes that requiring all privileged language

           to be highlighted could require counsel to highlight “nearly every page of . . . 25,000-

           plus printed pages.” Dkt. 198 at 1. By Overhead’s own admission at the hearing and in

           the Motion to Reconsider, the number of documents listed in the revised log will be

           substantially less than the more than 6,000 listed in its original deficient privilege log.

           See Dkts. 182, 198 at 2. The Court merely wants Overhead to have language

           highlighted which it could use to defend its privilege designation if it is challenged.

           This will allow the Court to quickly adjudicate any disputes of privilege as close to the

           discovery deadline as possible. If Overhead needs an extension of time to complete this

           set of privileged documents, Overhead may file a motion proposing a later but

           reasonable extension of time to do so.

       •   OGD shall notify the Court of any remaining dispute regarding Defendants’ revised

           privilege log by Monday, November 4, 2019, at 5:00 p.m.

       While Overhead argues that the Court is “imposing sanctions” on Overhead, this claim

rings hollow. Overhead has continuously hindered the discovery process (See e.g., Dkts. 166, 170),


                                                 4
.
    and these measures allow the Court to timely and fairly resolve pretrial matters of discovery and

    claims of privilege. Given the circumstances and late hour of this case, the Court believes these

    measures are necessary for the management and preparation of the case, and any burden imposed

    on Overhead is not unfair or punitive.
                 So ORDERED and SIGNED this 31st day of October, 2019.




                                                       ____________________________________
                                                       KIMBERLY C. PRIEST JOHNSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   5
